Ostrander, J.
At its 1905 session the legislature enacted and gave immediate effect to an act which is set out at length above. Act No. 392, Local Acts 1905. Later, at the same session, another act was passed and given immediate effect, which declares of the act first referred tb that the court therein provided for—
“Was intended to and is hereby declared to have all the authority, powers and. jurisdiction of justices of the peace, and the municipal judge provided for therein, together with the associate judge when acting in his place and stead, was intended to be and is hereby declared to be and constitute, ex officio, a justice of the peace.” Act No. 610, Local Acts 1905.
Respondent has been duly elected to office under the provisions of this legislation and has qualified. By an information in the nature of a quo warranto, the attorney general attacks respondent’s right to the office, claiming that the legislation is invalid. The objections to the legislation, specified in the replication and considered in the briefs, are:
“1. The said Act No. 392 is void because it embraces more than one object, in that it undertakes to establish a municipal court, and to discontinue justices’ courts, in said city of Battle Greek, and seeks to limit the number, define the duties, and fix the compensation of constables within said city, contrary to section 20 of article 4 of the Constitution of this State.
“2. It undertakes to revise, alter, and amend the general laws of the State relative to justices’ courts and jus*559■tices of the peace, without referring to the laws so sought to be revised, altered, or amended, or re-enacting or publishing the same, contrary to section 25 of article 4 of the ■Constitution.
“3. It undertakes to abolish the office of justices of the peace, so long established within the city of Battle Creek, -and to decrease the number of justices of the peace within said city, contrary to section 17 of article 6 of the Constitution.
“4. It undertakes to confer upon said municipal court powers beyond the limits of said city, and to give it jurisdiction over things beyond the limits of said city, not pertaining to municipal affairs.
“5. It undertakes to confer upon said municipal court -the powers exclusively belonging to justices’ courts, contrary to section 18 of article 6 of the Constitution.
“6. It undertakes to make the judge and the associate .judge of said municipal court conservators of the peace, contrary to section 19 of article 6 of the Constitution.
“7. It undertakes to alter, revise, and amend the general laws of the State relative to constables and their powers, duties, and compensation, without re-enacting or publishing the same, as required by section 25 of article ■4 of the Constitution.
“8. It undertakes to alter, revise, and amend many •sections of the charter of said city without re-enacting or publishing the same.
“Relator further alleges that said Act No. 610 is void because it undertakes to alter, revise, and amend many ■sections of said Act No. 392, and many sections of the ■charter of said city of Battle Creek, and many acts and •sections of the general laws of the State of Michigan, without re-enacting or publishing the same, as required by section 25 of article 4 of the Constitution.”
If we confined ourselves strictly to the objections specified, it is probable that each of them might be well answered. The objections based upon the title of the act are not well taken. In substance and effect, the act is entitled an act to amend the charter of the city of Battle Creek. The particular sections of the old charter which are amended and the sections added are stated, and the gen-eral purpose of the amendatory law is set out. It is sufficient to refer upon this point to the reasoning of this court *560in People v. Mahaney, 13 Mich. 481, 494; Underwood v. McDuffee, 15 Mich. 361, 367. See, also, People v. Hurst, 41 Mich. 328; Attorney General v. Amos, 60 Mich. 372.
The second and seventh objections are bad. They are answered by saying that the law in question does not undertake to revise, alter, or amend any general law or general laws of the State. See, also, People v. Mahaney, 13 Mich. 496.
The eighth objection is not well made. The sections of the old charter which are in fact amended are re-enacted at length. If it is intended by the objection to say that other sections are by implication amended, the authority above cited is controlling of the point.
As to the third objection, we do not find in section 17, art. 6, of the Constitution, any rule fixing the minimum number of justices in cities; nor, fifth objection, do we find in section 18, art. 6, anything prohibiting the legislature from giving to municipal courts such jurisdiction as is there given to justices of the peace. The fact that section 19, art. 6, makes certain officers conservators of the peace within their respective jurisdictions, cannot be held to prevent the legislature from making other officers conservators of the peace. It is true that the power to examine and commit persons charged with crimes not cognizable by a justice of the peace belongs to the duties of a conservator of the peace. Allor v. Wayne County Auditors, 43 Mich. 76. See, also, Daniels v. People, 6 Mich. 381. And an act depriving justices of the peace of a city of jurisdiction as conservators of the peace, as such jurisdiction was held and recognized when the Constitution of 1850 took effect, has been held to be void. Averill v. Perrott, 74 Mich. 296. The act before us does not attempt to deprive any justice of the peace of jurisdiction, whether conferred by the Constitution or by statute.
As to the fourth objection made, it might be answered that the proviso to section 8, chap. 23, might be elimin*561ated from the act, leaving the remainder to stand as a valid and workable enactment.
It is apparent, however, that it is sought in this case to present a larger question, indicated, but not formulated, in the specific objections made, and one of considerable public importance. The purpose of the legislature in making the amendments to the charter of Battle Creek is plain. A reference to section 1 of chapter 3 of the charter, as it is found in Act No. 430 of the Local Acts of 1899, shows that among the officers whose election is there provided for are four justices of the peace. The amendments we are considering do not provide for the election of any justices of the peace, and, while not attempting to vacate the offices of those now serving, makes no provision for filling the offices when the terms of present incumbents shall have expired. In effect, the amendments are intended to supply a single court and judges thereof with a jurisdiction, as to subjects and amounts involved, within the limits of constitutional jurisdiction of a justice of the peace, to do the business heretofore done by four justices of the peace in the city of Battle Greek, and to pay the judges a salary. To come directly at the real point in controversy, it is: Can the legislation be sustained, either (1) as a provision for limiting the number of justices of the. peace in Battle Creek, or (2) as an act creating a municipal court ? It is not contended that the legislature may not constitutionally provide for a single justice in cities. There is an express constitutional provision for creating municipal courts. It is manifest, however, that there is a considerable difference between limiting, in a community, the number of constitutional judicial officers who shall exercise constitutional and other powers and creating a court for municipal purposes.
1. The act does not provide for the election of a justice of the peace eo nomine. It does confer upon the judges, and the court created, the jurisdiction of a justice of the peace in civil and in criminal matters, together with an extended jurisdiction stated in the proviso to section 8, *562chap. 23. In view of the declaratory act, it might be held that the legislation could be given effect as a provision for a single justice of the peace, if it were not for the further provisions concerning the election and duties of an associate judge. It is provided that the associate judge shall have no powers, duties, or jurisdiction, except only at such times and in such cases as there shall be a vacancy in the office of the said judge, or when said judge shall be unable to perform the duties of his said office, or when justice demands and, to avoid delay, the judge deems it expedient. We cannot say, reasonably, that the act means to provide for two justices of the peace, because a justice of the peace is clothed, by virtue of his election to office, with powers which are not subject to be exercised or refused exercise at the will of some other justice of the peace, or assumed and discarded as the absence or sickness of another justice may require. In view of all of the provisions of the act, we cannot assume that the legislature would have passed it with the provisions concerning the associate judge and the jurisdiction of the court omitted, and, taking the act as a whole, we cannot sustain the legislation as intended merely to limit the number of justices of the peace in the city of Battle Creek.
2. It is true the title of the act announces the purpose to be to establish and provide a municipal court, but we are obliged to test the purpose of the act, not by its title alone, but by the body of the act as well. There is also to be considered, as declaratory of the legislative intent, the subsequent act. It is clear that the court was not established to relieve existing courts. The jurisdiction of the coprt is in no manner limited by the boundaries of the city. The court serves no municipal purpose as distinguished from a general public purpose, except in the exercise of jurisdiction under the provisions of section 9 of chapter 23. It was said by Mr. Justice Campbell, speaking for the court, in Allor v. Wayne County Auditors:
“ The power of justices of the peace to try civil causes *563is so fixed by the Constitution that they are absolutely necessary magistrates in cities as well as elsewhere. Their power to try criminal offenders is statutory, but it is contemplated by the Constitution that it shall exist to some extent, and the general statutes have extended this jurisdiction to a large class of minor offenses, and it can only be restricted by the special municipal criminal jurisdiction in cities. A municipal court could not be authorized to try extra-municipal crimes, and no attempt has ever been made to permit it.”
Much that is said by this court in the opinion in Grand Rapids, etc., R. Co. v. Gray, 38 Mich. 461, is applicable Itere. See, also, Scott v. Wayne Circuit Judges, 58 Mich. 312; Denison v. Smith, 33 Mich. 155; and, generally, Tiedeman on Municipal Corporations, § 102 et seq.; 1 Dillon on Municipal Corporations (4th Ed.), § 424 et seq.; Commonwealth v. Hawkes, 123 Mass. 525. It is expressly contemplated by the act in question that the process of the court shall run, both in civil and in criminal cases, beyond the confines of the city, and that the court and the judges thereof shall exercise all of the powers of justices of the peace.
We are of opinion that the act in question cannot be sustained as establishing a municipal court in the city of Battle Creek.
Various other objections to the validity of this legislation suggest themselves. It has been many times declared by this court that the municipal corporations of the State are required to be organized in such a way as to preserve to the inhabitants full means of local self-government. The exercise of the judicial power within every community is one means of government. It may well be doubted if it is within the power of the legislature to set up a community in which the powers and duties of justices of the peace shall have no recognition, and much that is said in Allor v. Wayne County Auditors concerning constables would seem to apply to justices of the peace.
It follows that judgment of ouster must be entered.
Moore, C. J., and McAlvay, Grant, and Hooker, JJ., concurred.